DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stuart (US Patent 2,460,954) in view of Van Alstine (US Publication 2011/0258858) and further in view of Dolan et al (US Patent 4,358,468), herein referred to as Dolan, as evidenced by Clarke (US Patent 6,711,821).
	Regarding Claim 1, Stuart discloses a cutting machine comprising:
	a conveyor (endless chains 20 and push rods 19 convey material along feed table 14):

	a cutting blade (41) positioned to cut the material (plastic bars 17 “manufactured by extrusion methods,” col. 3, lines 69-70) after the material passes through the bushing (fig. 2 shows a general side view of the device). More specifically, Stuart states, “[t]he plastic 17 is incrementally pushed through the die 18 by push rod 19, suitably attached between the parallel strands of endless chains 20” (col. 2, lines 3-6) wherein “[g]uide posts 43 aid in maintaining correct alignment of the reciprocating upper platen 31 and attached cutter 41 with the side of die 18 [to cut the portion of the material pushed through the bushing]” (col. 3, lines 11-13).	● Stuart fails to disclose the cutting blade (41) is heated during a cutting operation.	However, Van Alstine teaches it is known in the art of cutting heat sensitive materials, such as rubber, plastic, or other heat sensitive materials (paragraph 0045, lines 3-5) to provide a cutting blade (10) that is heated to a predetermined temperature suitable for cutting said material (paragraph 0045, lines 5-7) during a cutting operation. Regarding the heating of the cutting blade, Van Alstine states the blade has “a section of reduced cross-sectional area producing increased electrical resistance and heating when an electrical current is pass therethrough” (paragraph 0009, lines 4-6) and “[b]y shaping the blade properly, a resistance point is created that greatly reduces the electrical current needed to heat the blade and forces the blade to heat at the desired 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting machine of Stuart substantially disclosed above with the teaching of Van Alstine such that the cutting blade is heated during a cutting operation via “electrical resistance heating [to provide] for more continuous and controllable heating of the blade” (Van Alstine, paragraph 0048, lines 10-12) in order to “allow the blade to more easily slice through the rubber or other heat sensitive material” (Van Alstine, paragraph 0058, lines 3-4), wherein forming the blade so as to specifically be heated at locations on the blade enables a smaller current to heat the resistance point to a predetermined temperature suitable for cutting the heat sensitive material” (Van Alstine, paragraph 0045, lines 3-7). Additionally, modifying the blade of Stuart with the teaching of Van Alstine results in a blade that “requires less force to move through the heat sensitive material and thereby actually reduces the stress on the blade” (Van 	● The modified cutting machine of Stuart substantially disclosed above fails to disclose the bushing (Stuart 47) is heated by a bushing heater, and the bushing heater is operable to heat the bushing to a temperature at or above the melting point of the material to be cut. 	However, the following references provide teaching and evidence pertinent to the aforementioned limitation:	First, Dolan teaches it is known in the art of transporting materials through a bushing (die block 38 with a plurality of square-shaped orifices 40) to heat said bushing with a bushing heater (steam jacket 42) configured to “maintain the blended material at a sufficiently elevated temperature for extrusion” (col. 6, lines 20-22) which causes “the tallow components [of the material] to melt and lubricate the surface of the equipment with in turn facilitates the passage of the material through the apparatus” (col. 6, lines 28-32).  Moreover, the die block “maintains [the aforementioned] sufficiently elevated temperature” of the material received from the blending chamber which is also “steam jacketed 36 to maintain the temperature [of the material] at about 37º to 75º C) to facilitate cutting and radial turning of the mass for producing the desired marbling effect” (col. 6, lines 13-17). The “cutting,” in this case, refers to the internal shearing and mixing of the various components of the material that are being combined within the blending chamber which is facilitated by the conditions (i.e., the temperature) within the blending chamber. Therefore, one having an ordinary skill in the art will recognize the bushing heater of Dolan is operable to heat the bushing to any reasonable temperature with and since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  	Regarding Claim 3, the modified cutting machine of Stuart substantially disclosed above discloses the cutting blade is heated electrically by passing a current across the cutting blade (as taught by Van Alstine, paragraph 0001, lines 1-3).	The modified cutting machine of Stuart substantially disclosed above fails to specifically disclose the cutting blade an electrical connection on a first and second opposite sides of the cutting blade causing the current to pass across the cutting blade.	However, in view of the teaching of Van Alstine set forth above in the rejection for claim 1, the modified cutting blade (41) of Stuart is heated electrically by passing a current across the cutting blade (Van Alstine, paragraph 0009, line 6), and comprising an electrical connection (Van Alstine, paragraph 0067) on a first (Van Alstine, 22) and second (Van Alstine 24) opposite sides of the cutting blade causing the current to pass in a single plane or any other suitable shape. The blade may have more than one section of reduced cross-sectional area. The sections of reduced cross-sectional area may be arranged to provide heating in desired sections of the blade and reduction of heating in other sections of the blade” [emphasis added]. Thus, the teaching provided by Van Alstine is particularly applicable to the  blade utilized in the cutting machine of Stuart which is formed “in a single plane.”	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting machine of Stuart substantially disclosed above with the teaching of Van Alstine such that an electrical connection on a first and second opposite sides of the cutting blade causing the current to pass across the cutting blade in order to specifically generate heat at the reduced cross-sectional areas located at the contact points between the blade and the material to be cut control enabling “the [generation of] heat to be controlled so that the heat is supplied to the portion of the blade which is in [contact] the heat sensitive material [wherein otherwise] heat may be concentrated in portions of the blade which are outside of the heat sensitive material causing that portion of the blade to overheat” (paragraph 0006, lines 3-8).	Regarding Claim 7, the modified cutting machine of Stuart substantially disclosed above includes the bushing (Stuart, 47) defines a plurality of openings (Stuart, fig. 4) 
	Regarding Claim 16, the modified cutting machine of Stuart substantially disclosed above includes the cutting blade (Stuart, 41) is connected to a base (Stuart, 31), the base movably connected to the upright (Stuart states in col. 3, lines 11-13, “[g]uide posts 43 aid in maintaining correct alignment of the reciprocating upper platen 31 and attached cutter 41 with the side of the die 18[47].”).
Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stuart (US Patent 2,460,954), Van Alstine (US Publication 2011/0258858), and Dolan (US Patent 4,358,468), as evidenced by Clarke (US Patent 6,711,821) in view of Howell et al (US Publication 2009/0038161), herein referred to as Howell, as evidenced by Drebing (US Publication 2004/0139706).	Regarding Claim 2, the modified cutting machine of Stuart substantially disclosed above discloses the cutting blade (Stuart, 41) is a reciprocating knife (Stuart, col. 2, lines 54-55) movable between a first position (fig. 2, wherein the cutting blade is in a raised position relative to the bushing allowing the material to advance) and a second position (in which the cutting blade has been driven downward so as to cut through the material).	.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stuart (US Patent 2,460,954), Van Alstine (US Publication 2011/0258858), and Dolan (US Patent 4,358,468), as evidenced by Clarke (US Patent 6,711,821) in view of Hinckley (US Patent 5,159,865).	Regarding Claim 4, the modified cutting machine of Stuart substantially disclosed above fails to disclose the cutting blade is electrically insulated from a machine frame.	However, Hinckley teaches it is known in the art of applying a current through a cutting blade (col. 2, lines 11-13) to heat the blade (col. 2, lines 5-6) to electrically insulate the blade (1) from a machine frame (col. 2, lines 6-9).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting machine of Stuart substantially disclosed above with the teaching of Hinckley in order to prevent accidental injury to the operator of the device due to electrocution, thereby increasing the safety of the cutting machine.
Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stuart (US Patent 2,460,954), Van Alstine (US Publication 2011/0258858), and Dolan (US Patent 4,358,468), as evidenced by Clarke (US Patent 6,711,821) in view of Thompson (US Patent 827,674); Kudobera (US Patent 2,798,550); Wilkins et al (US Patent 695,129), herein referred to as Wilkins; and Strong et al (US Patent 8,683,903), herein referred to as Strong.	Regarding Claim 8, the modified cutting machine of Stuart substantially disclosed above fails to disclose an idler wheel positioned above the conveyor, wherein the idler wheel has a weight and the idler wheel comprises a plurality of grooves, the plurality of grooves of the idler wheel contact the material as the material is conveyed by the may be driven through a suitable gearing” (emphasis added). However, the roller (11) is depicted as an “idler roller” that rotates freely due to friction with the workpiece and functions to press the workpiece against the conveying roller (10). Thus, it is clear to one having an ordinary skill in the art that Kudobera suggests that a hold down roller that works in conjunction with a conveying member can be an idler roller or driven together with the conveying roller.	Second, Thompson teaches it is known in the art of conveying a workpiece to a cutting assembly (“cutter-disk g [and] disk 5, mounted so as to be rotatable and having the orifices 6 corresponding to the openings or passes in the rolls,” page 1, lines 97-100) with a conveying mechanism (“lower rollers x [and y] are mounted on a sleeve splined on shaft l [to be driven]” page 1, lines 80-81) and a set of corresponding idler wheels (i.e., “upper rollers v w revolve in bearings in the carriage or housing” (page 1, v’ and ‘w’ in figs. 10 and 11, respectively, together constitute a single idler wheel; moreover, the cooperating grooves in the idler wheels v, w and lower rollers x, y form the “openings or passes in the rolls,” page 1, lines 83-84), the plurality of grooves of the idler wheel contact the material as the material is conveyed by the conveying mechanism (page 1, line 105 - page 2, line 4). The examiner notes that any object, e.g., the idler wheel, has a mass, wherein the weight of that object corresponds to the force of gravity on that object. Additionally, the bearing in which the idler wheels (v, w) revolve are biased upward by means of a pair of springs in the provided in the carriage/ housing, meaning the idler wheels and associated structures inherently have a weight, as claimed.          
    PNG
    media_image1.png
    387
    731
    media_image1.png
    Greyscale
	Third, Wilkins teaches it is known in the art of conveying a workpiece to a cutting assembly in a cutting machine to provide at least a pair of cooperating driven wheels, i.e. an upper feed rollers (H H’) and lower feed rollers (G G’), each formed with two grooves (g g’), wherein the shaft (K) upon which the upper feed rollers (H H’) are m formed in a guide block (i.e. the claimed bushing) and to facilitate adequate grip on the workpiece to drive the workpiece through the guide block and into the cutter (fig. 4). 	Finally, Strong teaches it is known in the art of machines that convey a workpiece to a cutting assembly to provide conveying means (“powered endless belt” 14 of a “lower conveyor” 12 and “powered belt” 26 of an “upper hold-down conveyor” 24) for moving workpieces (16) toward a cutting station (figs. 1 and 8) and for controlling the movement of the workpieces as they pass through the cutting station (fig. 8). Strong notes “[i]f the weight of the hold-down belts 26A and 26B is not sufficient, a downward load can be imposed thereon, especially in the seconds of the belts located adjacent the slicer station 20” (col. 9, lines 62-65) wherein the supplemental “downward load” is provided by biasing means (i.e., pivot plates 176, 178) that “may be of adequate weight to add a sufficient downward load on the belts 26A and 26B. Alternatively, the plates 176 and 178 may be spring-loaded to bias the plates in the downward direction” (col. 10, lines 5-9). In other words, Strong teaches it is known for holding elements, such as the hold-down conveyors (26, 26A, 26B) and pivot plates (176, 178), to be constructed of a material with a weight sufficient to guide the workpiece on its conveyance path and to be assisted by springs that provide additional force if necessary.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting machine of Stuart substantially disclosed above with the teaching of Kudobera, Thompson, Wilkins and Strong such that an idler .
Claims 9, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stuart (US Patent 2,460,954), Van Alstine (US Publication 2011/0258858), and Dolan (US Patent 4,358,468), as evidenced by Clarke (US Patent 6,711,821) in view of Kobayashi et al (US Patent 6,103,288), herein referred to as Kobayashi.	Regarding Claim 9, the modified cutting machine of Stuart substantially disclosed above discloses a number of guide bars (16), each of which is provided to support a longitudinal piece of material (17) being delivered to the cutting blade, wherein guide bar engages a profile of the material (fig. 4).	The modified cutting machine of Stuart substantially disclosed above fails to disclose the conveyor defines a channel, the channel configured to engage with a profile of the material positioned on the conveyor.
However Kobayashi teaches it is known in the art of cutting machines to provide a conveyor (2) defining a channel (the conveyor is formed with “a gutterlike belt” (col. 7, lines 18-21), the channel configured to engage with a profile of the material positioned on the conveyor (col. 7, lines 21-22).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting machine of Stuart substantially disclosed above with the teaching of Kobayashi such that a conveyor with a “gutterlike” belt is utilized to feed to the material through the bushing and into the cutting blade of Stuart in order to “improve the stability of a bar-shaped [material] lying on the conveyor (Kobayashi, col. 7, lines 21-22), wherein the conveyor is capable of smoothly transporting the material with minimal friction. Moreover, as suggested by Stuart in col. 3, lines 69-72, “plastic bars manufactured by extrusion methods are often of great length, it can readily be seen that this machine is of infinite value in the cutting of this material,” wherein by utilizing the conveyor taught by Kobayashi in lieu of the push rod configuration disclosed by Stuart, continuous operation of the cutting machine can be facilitated by feeding the extruded plastic bars directly onto the infeed end of the modified conveyor of Stuart, providing another additional and predictable benefit that would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention. 	Regarding Claim 10, the modified cutting machine of Stuart substantially disclosed above fails to disclose the conveyor can be tilted to have a point on the conveyor elevated above the bushing. 	However, Kobayashi teaches it is known in the art of workpiece feeding 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting machine of Stuart substantially disclosed above with the teaching of Kobayashi such that a conveyor is provided that extends along the width of the feed table of Stuart, wherein the conveyor belt is provided with “gutterlike” structures configured to function in a similar manner to the guide bars 16 disclosed by Stuart in order to support each portion of material as the material is conveyed resulting in the formation of a plurality of channels utilized to feed to the material supported in each of the channels through the corresponding openings in the bushing 47 of Stuart and into contact with the blade thereof, wherein the “gutterlike” shape of each of the plurality of channels is configured to “improve the stability of a bar-shaped [material] lying on the conveyor” (Kobayashi, col. 7, lines 21-22). Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stuart (US Patent 2,460,954), Van Alstine (US Publication 2011/0258858), and Dolan (US Patent 4,358,468), as evidenced by Clarke (US Patent 6,711,821) in view of Lindee et al (US .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stuart (US Patent 2,460,954), Van Alstine (US Publication 2011/0258858), and Dolan (US Patent 4,358,468), as evidenced by Clarke (US Patent 6,711,821) in view of the Applicant’s admitted prior art. 
	Regarding Claim 12, the modified cutting machine of Stuart substantially disclosed above fails to disclose the heater is operable to control a temperature of the cutting blade.	However, as set forth by the Applicant disclosure, “[c]ommonly known devices, such as a rheostat, will enable the variance of current through the blade” (page 3, line 30-31), wherein the variance of the current allows for the temperature of the cutting blade to be controlled.	It would have been obvious to the time of the invention to modify the cutting machine of Stuart substantially disclosed above by including a rheostat, as is commonly known in the art, to allow the user to manage the temperature of the cutting blade depending on the material characteristics of the material being cut.
As best understood, Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stuart (US Patent 2,460,954), Van Alstine (US Publication 2011/0258858), and Dolan (US Patent 4,358,468), as evidenced by Clarke (US Patent 6,711,821) in view of Jonas et al (US Publication 2004/0247545), herein referred to as Jonas.	Regarding Claims 13 and 14, the modified cutting machine of Stuart substantially disclosed above discloses the material cut by the cutting machine is an extruded plastic bar (Stuart, col. 3, lines 69-70). Examiner notes the modified cutting machine of Stuart 
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting machine of Stuart substantially disclosed above with the teaching of Jonas and Clarke such that the cutting device cuts the wax material of Jonas in order to facilitate the manufacture of diverse consumer goods. The examiner notes the cutting machine of Stuart and the various references utilized to provide teaching for the rejections set forth above are configured to operate on a wide range of materials. 
Response to Arguments
Applicant's arguments filed November 19, 2021 have been fully considered but they are not persuasive. 	On page 9, lines 13-15 of the Remarks, the Applicant argues that Dolan fails to teach “a bushing heated by a bushing heater, wherein the bushing heater is operable to the tallow component (i.e., the lubricant), which in turn facilitates the passage of the blended material (i.e., the extrudate) through the apparatus.”	The examiner notes the Applicant’s amendments to Claim 1 and the aforementioned arguments made with respect to Claim 1 as currently amended necessitated a revised rejection. To the extent the Applicant’s arguments are still applicable to the rejection, the examiner respectfully disagrees. 	The teaching of Dolan is provided in order to show the bushing heater of Dolan is operable to heat the bushing to any reasonable temperature with respect to the properties of the material being processed and for the intended purpose of the machine, including a temperature at or above the temperature required to facilitate the intended purpose of the apparatus. In the Dolan reference, the internal temperature of the blending chamber and the temperature of the bushing are intentionally selected to facilitate the formation of the composition formed therein and to melt a portion of the extrudate (i.e. the tallow) passing through the bushing to facilitate the passage of the material through the bushing, respectively. The examiner notes this teaching alone does not provide sufficient teaching for reading on the claim as currently amended.	However, the examiner notes that Clarke is utilized as evidence associated with depending upon the material being processed, the bushing heater can be heated to any reasonable temperature, including a temperature at or above the melting point of the material to be cut, if this facilitates the intended use of the cutting machine.	In view of the prior art, it would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the bushing of Stuart to be provided with a bushing heater operable to heat the bushing to any reasonable temperature, including a temperature at or above the melting point of the material to be cut since the teaching of Dolan and further evidence provided by Clarke provide a predictable solution that helps to facilitate the operation of the device (i.e., to preheat the material prior to the cutting operation and to lubricate the bushing by partially melting the material “which in turn facilitates the passage of the material through the apparatus,” as suggested by Dolan, col. 6, lines 29-32). Moreover, this modification would have been obvious to one having an ordinary skill in the art at the time of the and since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  	On page 10, lines 16-22 of the Remarks, with regards to the rejection of Claim 8, the Applicant argues, “Mendenhall does not teach the idler wheel comprising a plurality of grooves that contact the material as the material is conveyed through the conveyor.”	However, Applicant’s arguments with respect to Claim 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.	On page 11 of the Remarks, the Applicant argues, “Kobayashi does not teach the conveyor defining a plurality of channels, the bushing defining a plurality of openings, wherein each opening is aligned with one of the plurality of conveyor channels (as set forth in Claim 18). As best Kobayashi teaches a conveyor defining a single channel, not a plurality of channels (i.e., the conveyor is formed with “a gutterlike belt”)(col. 7, lines 21-22)(emphasis added). Despite this lack of disclosure, Examiner asserts it would have been obvious to one having an ordinary skill in the art at the time of filing to create a conveyor defining a plurality of channels. However, even if the Examiner is correct, Kobayashi still does not teach the bushing defining a plurality of openings, wherein each opening is aligned with one of the plurality of conveyor .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Schmidt (US Patent 1,025,927) discloses cutting apparatus with a conveyor (9) that feeds an elongated plastic material to a cutter (28, 34), wherein the conveyor is formed by a plurality of strips (35) with projections extending therefrom that form a plurality of longitudinal grooves in the carrying surface thereof (fig. 3).	● Gage (US Patent 2,752,999) discloses a conveyor formed by a plurality of supports (14) comprising two curved sections that hold the workpiece (31) laterally with respect to the conveyor (figs. 1-4).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        February 26, 2022


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        02/26/2022